Citation Nr: 9928843	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  96-46 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a May 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the claim of service connection for 
PTSD.  In June 1996, a notice of disagreement was submitted 
and a statement of the case was issued.  The veteran's 
substantive appeal was submitted in July 1996.  In December 
1996, the veteran appeared and testified before a hearing 
officer at the RO.  The Board remanded the case in November 
1997 for further development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran has a clear diagnosis of PTSD, medically 
linked, in part, to combat in service.

3.  At least part of his claimed stressors involve combat, 
and he was awarded a Combat Action Ribbon.

4.  The veteran has PTSD as a result of traumatic events that 
occurred in service.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service records show the following:  The veteran joined 
Company A, 1st Battalion, 26th Marines, 3d Marine Division, on 
June 15, 1968, and was assigned duties as a rifleman until 
placed on "sick" status on June 22 and sent to Japan on 
June 29, 1968; he is credited with participation in Operation 
Allen Brook in the vicinity of Da Nang from June 15, 1968 to 
June 18, 1968, and participation in Operation MameLuke Thrust 
in the vicinity of Da Nang from June 19, 1968 to June 28, 
1968; he was awarded a Combat Action Ribbon in October 1969.  

The veteran's 1967 entrance examination and medical history 
report, as well as the 1969 separation examination report, 
are negative for findings or diagnoses of psychiatric 
disorders.  Records dated in August 1968 show that the 
veteran was diagnosed with somnambulism, which diagnosis was 
later changed to adult situational reaction.  The report 
reflects a history of an "accidental," self-inflicted 
gunshot wound to the foot in June 1968.  

In a non-VA report, dated in September 1995, it was noted 
that the veteran was hospitalized in 1968 for a self-
inflicted gunshot wound.  The veteran did not recall whether 
or not he had been on a psychiatric ward.  The examiner 
determined that the veteran met the criteria for PTSD 
secondary to his Vietnam experience.  It was also noted that 
he experienced his first episode of depression at age 19 
while in Vietnam.  

The veteran was hospitalized at a VA facility in January 
1996.  A diagnosis of PTSD appears in the report.  Of record 
is a January 1996 report of MCMI-III testing, and PTSD was 
listed as a diagnosis.  

VA received the veteran's stressor statement in March 1996.  
The veteran reported that he intentionally shot himself in 
the foot while out on patrol.  He added that he purposefully 
fell down a flight of stairs while recovering from the injury 
when he learned that he was going to be returned to his unit 
despite the injury. 

A VA examination was conducted in March 1996.  At that time, 
the veteran reported that he witnessed a lot of suffering 
upon his arrival in Vietnam.  The first night he was on 
patrol, he spent the whole night awake in a hole full of 
water.  The next night he was assigned to patrol, he shot 
himself in the foot.  He did not recall what he was thinking 
at the time.  The veteran also discussed how the medical care 
he received afterwards was inadequate because he shot himself 
in the foot.  From that point on, the veteran constantly had 
memories of Vietnam, and has had a lot of guilt associated 
with that event.  The examiner diagnosed PTSD, and noted that 
the veteran qualified for the diagnosis based on the 
recurrence of distressing memories of the events he 
experienced in Vietnam.  

In December 1996, the veteran testified that other traumatic 
events that occurred during his Vietnam service were related 
to the care he received in the hospital after he shot his 
foot.  He added that his time in Vietnam was traumatic, and 
that he has discussed the matter with a number of people. 

Of record is a 1997 outpatient treatment summary from a non-
VA provider.  A diagnosis of PTSD is noted, and there is a 
reference to war memories.  

In 1998, VA received a statement from the veteran's spouse 
regarding his condition.  She noted that at one time, the 
veteran had a nightmare where he was reliving the day that he 
shot himself in the foot.  He told her that he shot himself 
because he could not take anymore of the noise, shooting and 
killing.  She also discussed how the veteran was treated 
after his injury.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed and that 
the VA has fulfilled its duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 
3.103(a) (1998). 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Department regulations require three elements 
to establish service connection for PTSD: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that an inservice stressor occurred; and 
a link, established by medical evidence, between the current 
symptoms and the inservice stressor.  If the claimed stressor 
is related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).

In June 1999 (but effective in March 1997) VA amended 
§ 3.304(f) to the following (in pertinent part):

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred. If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, 
occurrence of the claimed in-service 
stressor may be established by the 
veteran's lay testimony alone. 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Board finds that the earlier version, which 
mandates that the veteran's Combat Action Ribbon, in the 
absence of evidence to the contrary, be taken as conclusive 
evidence of the claimed stressor, is favorable.

In the instant case, the treatment records and the March 1996 
VA examination report show that the veteran has a clear 
diagnosis of the claimed disability, PTSD.  Therefore, the 
first element to establish service connection for the 
condition has been met.  Now, the Board will turn its 
attention to the second requirement to establish service 
connection for PTSD, credible evidence of stressors. 

The service records reflect the veteran's receipt of a Combat 
Action Ribbon, and his participation in named campaigns that 
were going on during the week (June 15-22) the veteran was 
attached to his unit in Vietnam.  Specifically, the Board 
notes that service department records show on June 15, 1968, 
the veteran's company encountered heavy fire from an 
estimated enemy battalion and suffered several casualties.  
On June 21 the company came under small weapons fire, and 
called in artillery and air support.  This information serves 
as corroboration of the circumstances that the veteran 
asserts led to his self-inflicted foot injury.  Therefore, 
the second requirement to establish a claim for PTSD has been 
met.  

Finally, the Board finds that the evidence presented fulfills 
the third requirement to establish a claim of service 
connection for PTSD, which is a link between the current 
symptoms and the inservice stressors.  As reflected in the 
medical records and the examination reports, it has been 
concluded that the veteran's PTSD is related to his Vietnam 
experience.  More specifically, the Board notes that various 
clinicians who have diagnosed PTSD have linked it to 
"exposure to war," "combat content," and the like.  The 
veteran's testimony, in essence, is that he went out on 
patrol and when the shooting began, he became so fearful that 
he shot himself in the foot with the intent that he would be 
removed from combat.  The board is not considering the wound 
and all that followed-the veteran's claimed mistreatment in 
the hospital, the harassment and disdain directed at him by 
others-as a stressor.  Rather, it is enough that the veteran 
spent (resolving doubt in his favor) time in combat, however 
briefly.  The medical evidence does show a positive link 
between the current symptoms of PTSD and the type of distress 
the veteran claims he experienced during service.  Since the 
evidence satisfies all three requirements to establish a 
claim of service connection for PTSD, the appeal is granted.




ORDER

Entitlement to service connection for PTSD has been 
established, and the appeal is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

